UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                            )
MICHAEL R. FANNING, Chief Executive Officer )
of the Central Pension Fund,                )
                                            )
               Plaintiff,                   )
                                            )
        v.                                  )                 Civil Action No. 07-2182 (PLF)
                                            )
LANGENFELDER MARINE, INC.,                  )
                                            )
               Defendant.                   )
__________________________________________)


                                              ORDER

               For the reasons given in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that [18] plaintiff’s motion for summary judgment is GRANTED; it is

               FURTHER ORDERED that judgment be entered against defendant Langenfelder

Marine, Inc., in the amount of $32,043.13, consisting of liquidated damages in the amount of

$20,390.30, attorneys’ fees and costs in the amount of $11,605.00, and unpaid interest in the

amount of $47.83; it is

               FURTHER ORDERED that post-judgment interest on the total amount of the

judgment shall accrue as provided by statute until the judgment is fully satisfied; and it is
               FURTHER ORDERED that this case is DISMISSED from the docket of this

Court. The Clerk of the Court shall remove this case from the docket of the Court. This is a

final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.


                                               /s/_______________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge
DATE: March 29, 2010




                                                      2